Exhibit 10.1


AGREEMENT


This Agreement (the “Agreement”) is made and entered into as of  March 25, 2014
by and between Hotel Outsource Management International, Inc., a Delaware
corporation (“HOMI”) having a registered address at 80 Wall Street, Suite 815,
New York, NY 10005, HOMI Industries Ltd, having its principal place of business
at Galgalei HaPladah 20, 2nd Floor, Herzliya Pituach 4672220, Israel
(“Industries”), Moise Laurent Elkrief, 8C Chemin Edouard Tavan, 1206 Genève,
Switzerland (“Elkrief”) and Daniel Cohen, 10 Iris Street, PO Box 4591, Caesarea
3088900, Israel (“Cohen”), (Elkrief and Cohen, or a company owned by them via
which they will perform the transactions set forth herein, hereinafter jointly
referred to as “PURCHASERS”), who hereby agree as follows.


WHEREAS, HOMI is a holding company for Industries, HOMI USA, Inc. and HOMI
Israel Ltd. and an indirect holding company for HOMI UK Limited (hereinafter
each of the foregoing companies a “Subsidiary” and jointly referred to as the
“Subsidiaries”); and
 
WHEREAS, HOMI owns registered trademarks for “HOMI” in various countries around
the world, all as set forth in Exhibit “A”, together with all associated
goodwill (collectively, the “IP Rights”), for which an exclusive worldwide
license was issued to Industries in 2009; and


WHEREAS, Cohen is currently an officer and director and shareholder of HOMI and
an officer and director of the Subsidiaries; and


WHEREAS, Tomwood Limited, a BVI corporation (“Tomwood”), is the majority
shareholder of HOMI, and Elkrief is the beneficial owner of the HOMI shares
which are held in Tomwood’s name; and


WHEREAS, Purchasers beneficially own an aggregate of 2,088,697 shares of HOMI’s
common stock, out of the total of 2,949,484 issued and outstanding shares of
common stock in HOMI, thereby representing approximately 71% of HOMI’s issued
and outstanding common stock; and


WHEREAS, Purchasers are willing to purchase the Transaction Assets (as defined
below) and HOMI is willing to sell the same upon the terms and conditions
provided hereinbelow; and


WHEREAS, because of the potential conflict of interest arising from the
transactions described herein and to provide assurances that the proposed terms
and conditions of the transactions proposed herein are fair and reasonable to
the Parties, including the shareholders of HOMI, HOMI contracted to obtain an
independent valuation from A. Heifetz & Co. Investment Banking, who is not
affiliated in any manner to any of the parties hereto and who placed a negative
value on the Transaction Assets.  A copy of such valuation is attached hereto
and incorporated herein as Exhibit “B”.


 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises, the respective covenants and
commitments of HOMI and PURCHASERS set forth herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:


I.           HOMI RESTRUCTURING


1.1         Internal Transfer of Restructuring Assets by HOMI.  Immediately
prior to the actions contemplated in Section 2.1 below herein, HOMI shall take
all action necessary to sell, assign and transfer the IP Rights, all of the
issued and outstanding stock of all the Subsidiaries except Industries and all
of the rights of HOMI and HOMI Europe S.A.R.L. in the intra-company balance
between HOMI and those Subsidiaries, including loans which they made to those
Subsidiaries at various times and which remain outstanding as listed in Exhibit
“C” (all the foregoing, collectively, the “Restructuring Assets”), to
Industries, and Industries hereby agrees to purchase and acquire the same from
HOMI.  Prior to Closing (as defined below herein), HOMI shall deliver to
Industries (i) all such documents as may be required to vest in Industries good
and marketable title to the Restructuring Assets free and clear of any and all
liens, and (ii) all necessary stock transfer and any other required documentary
stamps. For avoidance of any doubt, even after the sale and assignment of the
Restructuring Assets, the Subsidiaries will continue to carry the liabilities
they have at that time, as listed on Exhibit “D”. To the Parties’ best
knowledge, Exhibit “D” includes all of the Subsidiaries’ liabilities, as of
December 31, 2013, and may be further adjusted, as necessary, at Closing, in
order to reflect their liabilities at that time, but it is the Parties’
intention that all of the Subsidiaries’ liabilities will continue to be carried
by the Subsidiaries as of Closing.
 
1.2         Internal Transfer of Debt to Industries.  In consideration for the
sale, assignment and transfer of the Restructuring Assets to Industries,
Industries shall assume from HOMI the liabilities listed on Exhibit “E” (the
“Assumed Liabilities”). The Parties hereto shall undertake their best efforts to
obtaining a release of HOMI by the creditors under the Assumed Liabilities, and
for those Assumed Liabilities for which no release is obtained, Industries and
Purchasers shall indemnify HOMI therefrom as described hereinbelow in Article
VI. To the Parties’ best knowledge, Exhibit “E” includes all of HOMI’s debts, as
of December 31, 2013, and may be further adjusted, as necessary, at Closing, in
order to reflect HOMI’s debt at that time, but it is the Parties’ intention that
no debt will remain in HOMI as of Closing, with the exception of a currently
outstanding IRS demand for payment of c. $200k in fines by HOMI, relating to
alleged failure by HOMI to make certain filings in a timely manner (the “IRS
Claim”), for which Industries and Purchasers shall indemnify HOMI in part as
described in Article VI below.
 
II.           PURCHASE AND SALE OF THE TRANSACTION ASSETS


2.1         Purchase and Sale.  Upon the terms and subject to the conditions set
forth in this Agreement, HOMI hereby agrees to sell, assign and transfer to
PURCHASERS all of the issued and outstanding stock of Industries (the
“Subsidiary Shares”) and all of the rights of HOMI in the intra-company balance
between HOMI and Industries, including in respect of loans which it made to
Industries at various times and which remain outstanding, all as listed in
Exhibit “F” (collectively with the Subsidiary Shares: the “Transaction Assets”),
and PURCHASERS hereby agree to purchase and acquire all of the Transaction
Assets from HOMI, following completion of the HOMI restructuring pursuant to
Article I above.


 
2

--------------------------------------------------------------------------------

 
 
2.2         Closing; Effective Time.  The closing (the "Closing") of all of the
transactions contemplated herein (collectively, the "Transaction") shall take
place at the offices of HOMI, or such other location as the parties may so agree
on or before ____________________, 2014, after the satisfaction or waiver of the
conditions set forth in Article VII, or at such other time, date and location as
the parties hereto agree in writing (the "Closing Date").  The Transaction shall
become effective twenty (20) days after HOMI files its Definitive Information
Statement with the US Securities and Exchange Commission and the same has been
disseminated to all of the shareholders of HOMI (the “Effective Time”) Prior to
that time, the Transaction shall not be effective, such that none of HOMI’s
assets shall have been deemed assigned to any party pursuant to this Agreement
unless and until the Transaction becomes effective as set forth above, and such
matters shall in all respects be deemed a condition precedent to the
effectiveness of this Agreement.


2.3         Delivery of the Transaction Assets.  At Closing, HOMI shall deliver
to PURCHASERS (i) all such documents as may be required to vest in PURCHASERS
good and marketable title to the Transaction Assets free and clear of any and
all liens, and (ii) all necessary stock transfer and any other required
documentary stamps.


2.4         Taking of Necessary Action; Further Action.  If, at any time after
the Closing, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Purchasers with full right, title and
possession to the Transaction Assets, the other parties will take all such
lawful and necessary action.


III.           PURCHASE PRICE


Purchase Price.  In consideration for the sale, assignment and transfer of the
Transaction Assets to PURCHASERS, it being understood that the Subsidiaries
shall continue to carry existing liabilities as set forth in Exhibit “D”, in
addition to the Assumed Liabilities that will have been assigned by HOMI to
Industries as set forth in Section 1.2 above and pursuant to Exhibit “E”,
PURCHASERS shall pay the sum of $1 (one Dollar) to HOMI.



IV.           REPRESENTATIONS AND WARRANTIES OF PURCHASERS


PURCHASERS, as the same applies to each of them individually and not jointly and
severally, hereby represent and warrant to their respective knowledge, and
covenant with the other parties with respect to those matters set forth in this
Article IV.  For purposes of this Agreement, the disclosure of any matter in a
schedule to this Agreement (the “Disclosure Schedule”) shall serve as a
sufficient disclosure for purposes of any and all representations and warranties
in this Agreement to which such matter logically relates and where such deemed
inclusion can be reasonably inferred from the matter and shall be deemed to
modify such representation and warranty to the full extent of the disclosure. It
is understood that the listing (or inclusion of a copy) of a document or other
item on the Disclosure Schedule shall be deemed adequate disclosure of the
document or item and its contents.
 
 
3

--------------------------------------------------------------------------------

 


4.1         Authority.  The PURCHASERS have full power and authority and are
competent to (i) execute, deliver and perform this Agreement, and each ancillary
document which PURCHASERS have executed or delivered or are to execute or
deliver pursuant to this Agreement, and (ii) carry out PURCHASERS obligations
hereunder and thereunder, without the need for any Governmental Action/Filing
(as defined herein).  The execution, delivery and performance by the PURCHASERS
to this Agreement and each ancillary document does not and will not conflict
with, result in a breach of, or constitute a default or require a consent or
action under, any agreement or other instrument to or by which such PURCHASERS
are a party or are bound or to which any of the properties or assets of the
PURCHASERS are subject, or any Legal Requirement (as defined herein) to which
such PURCHASERS are subject.  This Agreement, and any ancillary document to be
executed and delivered by PURCHASERS at the Closing, have been duly executed and
delivered by PURCHASERS (and each ancillary document to be executed and
delivered by PURCHASERS at or after the Closing will be duly executed and
delivered by PURCHASERS), and this Agreement constitutes, and each ancillary
document, when executed and delivered by PURCHASERS will constitute such
PURCHASER’s legal, valid and binding obligation, enforceable against PURCHASERS
in accordance with its terms.  For purposes of this Agreement, (x) the term
"Governmental Action/Filing" shall mean any franchise, license, certificate of
compliance, authorization, consent, order, permit, approval, consent or other
action of, or any filing, registration or qualification with, any federal,
state, municipal, foreign or other governmental, administrative or judicial
body, agency or authority, and (y) the term "Legal Requirements" means any
federal, state, local, municipal, foreign or other law, statute, constitution,
principle of common law, resolution, ordinance, code, edict, decree, rule,
regulation, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity.


4.2         Governmental Approvals and Filings.  No consent, approval or action
of, filing with or notice to any party on the part of PURCHASERS is required in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transaction.


4.3         No Brokers or Finders.  No person, firm or corporation has or will
have, as a result of any act or omission of PURCHASERS, any right, interest or
valid claim against PURCHASERS for any commission, fee or other compensation as
a finder or broker in connection with the Transaction.


4.4         Familiarity with Business.  As a result of their respective
positions held for a lengthy period of time in HOMI and the Subsidiaries,
PURCHASERS are fully and completely familiar with and aware of all of the
business dealings and the financial situation of the Subsidiaries, without there
being any need for HOMI to make any representations as to same herein, and they
neither have nor shall have any claim, demand and/or action whatsoever against
HOMI howsoever in connection with the business and/or financial situation of the
Subsidiaries, which they are acquiring pursuant to this Agreement, on an “as is”
basis, and/or in connection with the contents of the Exhibits hereto and/or the
records and/or financial statements of the Subsidiaries. Purchasers likewise are
aware of the agreements made between HOMI Israel and Industries and various
third parties who provided financing for the purchase of minibars, and such
agreements are valid and effective as between said third parties and said
Subsidiaries. Industries confirms its intention to honor all agreements to which
it is party, including the foregoing agreements.


 
4

--------------------------------------------------------------------------------

 
 
V.           REPRESENTATIONS AND WARRANTIES OF HOMI


HOMI hereby represents and warrants to PURCHASERS, except as otherwise disclosed
to PURCHASERS in a schedule attached hereto and except as otherwise disclosed to
PURCHASERS in writing, to the best knowledge after due inquiry of HOMI, as
follows:
 
5.1         Ownership of Restructuring Assets and Transaction Assets.  HOMI is
the record or beneficial owner of the Transaction Assets and was at the signing
hereof the record or beneficial owner, directly or indirectly, of the
Restructuring Assets.


5.2         Organization and Good Standing.  HOMI is a corporation duly
organized, validly existing and is in good standing under the laws of
Delaware and has all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement.


5.3         Authority to Execute and Perform Agreement.  HOMI has the requisite
power and all authority required to enter into, execute and deliver this
Agreement and the Transaction documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the Transaction.  The
execution, delivery and performance of this Agreement and the consummation of
the have been duly authorized by all necessary corporate action.


5.4         Authorization.  The execution, delivery and performance of this
Agreement by HOMI have been duly authorized by proper corporate action of HOMI
and is within its corporate powers. This Agreement constitutes the legal, valid
and binding obligation of HOMI and is enforceable against HOMI in accordance
with its terms.


5.5         Board and Shareholder Approval.  The Board of Directors of HOMI, by
resolutions duly adopted at a meeting duly called and held at which a quorum was
present or by the unanimous written consent in lieu of such a meeting, has
approved this Agreement and the Transaction in accordance with the requirements
of the State of Delaware.  The holders of a majority of HOMI’s issued and
outstanding voting securities, including those owned by Purchasers, and a
majority of HOMI’s issued and outstanding voting securities not including those
owned by PURCHASERS, have approved this Agreement and the Transaction in
accordance with the requirements of the State of Delaware.


5.6         Binding Effect.  This Agreement has been validly executed and
delivered by HOMI and, assuming the due execution and delivery hereof by
PURCHASERS and Industries, constitutes a valid and binding obligation of HOMI,
enforceable against HOMI in accordance with its terms, except to the extent such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general applicability affecting or relating
to enforcement of creditors’ rights generally, and (ii) general equitable
principles (regardless of whether such enforceability is considered in equity or
at law).


5.7         Governmental Approvals and Filings.  No consent, approval or action
of, filing with or notice to any party on the part of HOMI is required in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transaction.


5.8         No Brokers or Finders.  No person, firm or corporation has or will
have, as a result of any act or omission of HOMI, any right, interest or valid
claim against HOMI for any commission, fee or other compensation as a finder or
broker in connection with the Transaction.


 
5

--------------------------------------------------------------------------------

 
 
VI.        INDEMNIFICATION OF HOMI


6.1         Industries and PURCHASERS’ Indemnification Obligation with Respect
to the Assumed Liabilities and Representations and IRS Claim.  Industries and
PURCHASERS, jointly and severally,  each acknowledge that some or all of the
creditors under the Assumed Liabilities may chose not to release HOMI from such
obligations. Industries and the PURCHASERS hereby indemnify and hold harmless,
and agree to indemnify and hold harmless (from and after the Closing) HOMI and
its respective directors, officers, shareholders, employees and agents
(collectively, the "HOMI Indemnified Parties") against any and all liabilities,
obligations, losses, damages, claims, actions, liens and deficiencies which
exist, or which may be imposed on, incurred by or asserted against any one or
more of the HOMI Indemnified Parties as arising out of (i) any and all Assumed
Liabilities as of the Closing Date, (ii) any and all other liabilities of HOMI
which Purchasers knew and/or should have known existed at the date hereof or at
the date of Closing but did not disclose to HOMI’s Board of Directors in
writing, and/or which was known to HOMI at said times, and (iii) any cost or
expense (including reasonable attorneys' fees and court costs) incurred by the
HOMI Indemnified Parties or any of them in connection with the foregoing
(including, without limitation, any cost or expense incurred by the HOMI
Indemnified Parties in enforcing their rights pursuant to this Section 6.1)
(collectively, the "Damages" for purposes of this Section 6.1). In respect of
the IRS Claim, the Parties will fully cooperate in order to reduce the IRS Claim
as much as possible and preferably to cancel it altogether, bearing in mind that
HOMI’s auditors have advised that it is IRS’ stated policy to reduce or cancel
such fines in similar circumstances. If, following all such efforts to reduce or
cancel the IRS Claim, any part of the IRS Claim remains outstanding, then one
half of the IRS Claim shall be included in the liabilities being indemnified by
Industries and Purchasers as set forth in this Section 6.1 above, and the other
half will remain a liability of HOMI.


  A HOMI Indemnified Party may apply all demands or claims for indemnification
under this Article against any payment to be made by or on behalf of such HOMI
Indemnified Party or any of its Affiliates to or for the account of Industries
and the PURCHASERS by means of set-off, reduction or otherwise.  No HOMI
Indemnified Party shall be required to make any claim or demand against any
other Person prior to the making of any claim or demand for indemnification or
at any other time.  The rights of the HOMI Indemnified Parties under this
Section 6.1 are in addition to such other rights and remedies which they may
have under this Agreement or otherwise.  The amount of any and all Damages
suffered by HOMI Indemnified Parties under this Section 6.1 shall be recovered,
and all claims of HOMI Indemnified Parties pursuant to this Section 6.1 shall be
brought by HOMI on behalf of such HOMI Indemnified Parties.


 
6

--------------------------------------------------------------------------------

 
 
6.2           Procedure for Indemnification Claims.


(a)       If at any time a HOMI Indemnified Party determines to assert a right
to indemnification hereunder, the HOMI Indemnified Party shall give to
Industries and the PURCHASERS written notice describing the matter for which
indemnification is sought in reasonable detail.  In the event that a demand or
claim for indemnification is made hereunder with respect to a matter the amount
or extent of which is not yet known or certain, the notice of demand for
indemnification shall so state, and, where practicable, shall include an
estimate of the amount of the matter.


(b)      Within 15 days after receipt of the notice referred to in clause (b)
above, Industries and the PURCHASERS shall (i) if true, acknowledge in writing
their respective responsibility for all or part of such matter, and shall pay or
otherwise satisfy the portion of such matter as to which responsibility is
acknowledged or take such other action as is reasonably satisfactory to the HOMI
Indemnified Party to resolve any such matter that involves anyone not a party
hereto, or (ii) give written notice to the HOMI Indemnified Party of his
intention to dispute or contest all or part of such responsibility.  Upon
delivery of such notice of intention to contest, the parties shall negotiate in
good faith to resolve as promptly as possible any dispute as to responsibility
for, or the amount of, any such matter.  Failure to respond to a notice claiming
indemnification shall be deemed a denial of responsibility therefore.


(c)       In the event that the HOMI Indemnified Party is required to expend any
amount in enforcing his, her or its rights of indemnification hereunder,
Industries and the PURCHASERS will, jointly and severally, promptly upon
request, pay such amounts to the HOMI Indemnified Party if indemnification is
required to be made hereunder.


(e)       Industries and each PURCHASER shall have the right to employ separate
counsel in any action or claim which is brought against any HOMI Indemnified
Party in respect of which indemnity may be sought from it, and to participate in
the defense of such action or claim, if Industries or such PURCHASER confirms in
writing their responsibility for such action or claim; provided, however, that
(i) PURCHASERS and Industries, or the HOMI Indemnified Party or Parties, as per
their mutual agreement, shall retain control of such action or claim and (ii)
the fees and expenses of such separate counsel shall be at the expense of
Industries and the PURCHASERS, as applicable; and (iii) PURCHASERS and
Industries may in no event settle such claim without the prior written consent
of the relevant HOMI Indemnified Party unless such settlement provides for a
full release of the relevant HOMI Indemnified Party in respect of such claim.


VII.       CLOSING


7.1          General Procedure.  Upon the execution of this Agreement (the
“Closing”), each party shall deliver to the other party such documents,
instruments and materials in their possession as may be reasonably required in
order to effectuate the intent and provisions of this Agreement, and all such
documents, instruments and materials shall be reasonably satisfactory in form
and substance to counsel for the other parties.


 
7

--------------------------------------------------------------------------------

 
 
7.2           Conditions to Obligation of HOMI.  The obligation of HOMI to
assign the Assets, sell the Transaction Assets and other transactions
contemplated herein on the Closing in accordance with the terms set forth in
this Agreement is, at the option of HOMI, subject to the satisfaction (or waiver
by HOMI) of each of the following conditions:


(a)       Accuracy of Representations and Warranties.  The representations and
warranties made by PURCHASERS in this Agreement shall be correct in all material
respects on and as of the Closing with the same force and effect as though such
representations and warranties had been made on the Closing.


(b)       No Injunction.  There shall not be in effect, as of the Closing, any
non-appealable injunction or other binding order of any court or other tribunal
having jurisdiction that prohibits the sale of the Transaction Assets to the
PURCHASERS or the sale of the Restructuring Assets to Industries.


(c)       Delivery of Closing Documents. PURCHASERS shall have delivered or be
prepared to deliver to HOMI the closing items identified in Section 7.4 (a).


7.3            Conditions to Obligation of PURCHASERS.  The obligation of
PURCHASERS hereunder to complete the purchase of the Transaction Assets on the
Closing on the terms set forth in this Agreement is, at the option of
PURCHASERS, subject to the satisfaction (or waiver by PURCHASERS) of each of the
following conditions:


(a)       Accuracy of Representations and Warranties. The representations and
warranties made by HOMI in this Agreement shall be correct in all material
respects on and as of the Closing with the same force and effect as though such
representations and warranties had been made on the Closing.


(b)       No Injunction.  There shall not be in effect, as of the Closing, any
non-appealable injunction or other binding order of any court or other tribunal
having jurisdiction that prohibits the purchase of the Transaction Assets by
PURCHASERS.


(c)       Delivery of Closing Documents.  HOMI shall have delivered to
PURCHASERS the closing items identified in Section 7.4(b) in form satisfactory
to PURCHASERS.


7.4           Specific Items to be Delivered at the Closing.  The parties shall
deliver or shall cause to be delivered the following items to the appropriate
party at the closing of the transactions contemplated by this Agreement:


(a)       To be delivered by PURCHASERS to HOMI:


(i)       Executed releases of HOMI by those creditors under the Assumed
Liabilities who have executed the same, including releases of all notes owed by
HOMI and held by Purchasers.


(b)       To be delivered by HOMI to Purchasers:


(i)        All necessary documents conveying the Transaction Assets to
Purchasers.
(ii)       copies of all documents evidencing that all Restructuring Assets have
been conveyed to Industries.


 
8

--------------------------------------------------------------------------------

 
 
VIII.           POST-CLOSING COVENANTS


8.1            Access to Records After Closing.  From and after the Closing,
each of HOMI and Industries shall have reasonable access to inspect and copy all
books and records that the other retains after the Closing with regard to
business activities preceding the Closing for reasonable purposes (e.g., audits,
etc.) and for the periods stipulated by applicable law. Such access shall be
afforded by the party maintaining such books and records upon receipt of
reasonable advance notice and during normal business hours. Purchasers shall
also provide reasonable assistance, including general consultation (while
Industries’ controller, Bella Kivilis, remains in her position currently
estimated as May 2014) and consultation with Cohen, data storage and such like,
without incurring any out of pocket expense, until such time as HOMI enters into
an acquisition or merger or similar transaction with a third party, to the
extent reasonably required in order to enable HOMI to continue to make such
filings and reports as may be necessary during that period. Purchasers will
procure that HOMI’s Board of Directors will at Closing receive two electronic
copies of all of the signed agreements, balance sheets (including data files)
and all other accounting files and legal documents relating to HOMI and its
subsidiaries and currently and as of Closing electronically stored by HOMI or
Industries, and Purchasers and Industries likewise consent to Industries’
accountants and lawyers providing such documents to HOMI’s Board of Directors.


8.2           Survival.  The post-closing covenants set forth herein shall
survive in accordance with their respective terms. Each of the parties
acknowledges that, except as expressly provided herein, none of the parties
hereto, and none of the representatives of either party hereto, has made or is
making any representations or warranties whatsoever, implied or otherwise.


IX.          MISCELLANEOUS


9.1           Binding Effect: No Third Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable against the
parties hereto and their respective heirs, successors and permitted assigns, as
applicable. This Agreement is not intended to confer on any party not a
signatory hereto any rights and remedies hereunder.


9.2           Governing Law.  This Agreement shall in all respects be governed
by, and enforced and interpreted in accordance with, the laws of the State of
New York, without regard to conflict of law provisions, as if all performance
under this Agreement were to occur within the State of New York, subject to the
provisions of Section 9.3(b) below.


9.3           Arbitration: Venue.  Any disputes arising under, or related to,
this Agreement shall be resolved in accordance with the following provisions:


(a)      In the event that a dispute should arise among the parties with respect
to the interpretation and implementation of this Agreement or if the parties
fail to come to mutual agreement with respect to any decision that is to be
mutually agreed hereunder, each party agrees to use all reasonable efforts to
solve such dispute in negotiations, including, subject to the parties’ agreement
at such time, non-binding mediation.


 
9

--------------------------------------------------------------------------------

 
 
(b)      In the event that a dispute resolution according to the foregoing is
not successful within thirty (30) days of institution of such negotiations, any
dispute, controversy or claim arising out of or relating to this Agreement or
breach hereof shall be finally settled under the Rules of Conciliation and
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with said Rules. The arbitrators shall be citizens or
residents of the United States. The place of arbitration shall be New York, New
York and the language of the arbitration shall be English, unless HOMI elects in
writing, in its discretion, that the place of arbitration shall be Israel,
governing law shall be Israeli Law and the language of arbitration shall be
Hebrew. The award shall be final and binding on the parties, and each party
hereby waives to the fullest extent permitted by law any right it may otherwise
have under the laws of any jurisdiction to any form of appeal. The award may
include an award of costs, including reasonable attorneys’ fees and
disbursements. Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof, and with respect thereto, each
party (i) irrevocably submits to the jurisdiction of any court of competent
jurisdiction located in the designated place of arbitration as above; (ii)
waives any argument that venue in such forum is not convenient; and (iii)
consents to the jurisdiction of such courts regardless of their state or country
of residence.


9.4           Notices.  All notices, consents, requests, instructions or other
communications provided for herein shall be in writing and shall be deemed
validly given, made and served when (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, (c) sent by reputable overnight
delivery service, pending the designation of another address, or (d) sent by
facsimile transmission, addressed to the receiving party at the address
indicated hereinabove, or such other address as a party may designate in the
future, in writing, with receipt confirmed in writing by the receiving party.


9.5           Entire Agreement and Amendments.  This Agreement (together with
the Exhibits and Schedules attached hereto, each of which are hereby
incorporated herein) sets forth the entire agreement between the parties
relating to the subject matter hereof, superseding in all respects any and all
prior oral or written agreements or understandings between them pertaining to
the transactions contemplated by this Agreement. This Agreement shall be amended
or modified only by written instrument signed by each of the parties hereto.


9.6           Interpretation.  Each party hereto acknowledges that it has
participated in the drafting of this Agreement, and any applicable rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in connection with the construction or
interpretation of this Agreement. Each party has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
their own choice. Section and article headings used in this Agreement have no
legal significance and are used solely for convenience of reference.


9.7           Assignment.  No party shall assign its rights or delegate its
responsibilities without the prior written consent of the other parties hereto,
which consent will not be unreasonably withheld.


9.8           Expenses.  Cohen confirms that HOMI’s consultants in connection
with this Agreement have already been paid by HOMI through the date hereof.


 
10

--------------------------------------------------------------------------------

 
 
9.9           Force Majeure.  Neither party shall be in default under this
Agreement or liable for any nonperformance that is caused by fire, flood,
explosion, war, strike, embargo, or any act, order or requirement of a
regulatory body, court or legislature, civil or military authority, act of God,
act or omission of any third party, or other cause beyond such party’s
reasonable control during the period and to the extent that such extraordinary
condition delays, impairs or prevents such party’s performance.


9.10         Attorneys’ Fees.  In any action or proceeding brought to enforce
any provision of this Agreement or other related document, or where any
provision hereof or thereof is validly asserted as a defense, the successful
party shall be entitled to recover, and the court or arbitrator shall award,
reasonable attorneys’ fees in addition to any other available remedy. Purchasers
confirm that in the event of any issue arising after Closing in which there
shall be a conflict of interests between HOMI and Purchasers, Purchasers shall
have no objection to any service provider who previously provided services to
HOMI, such as lawyers and accounts, acting for HOMI in such matter.


9.11         Counterparts Facsimile Execution. For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted by facsimile machine
or telecopier or email is to be treated as an original document.  The signature
of any party thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document.  At the request
of any party, a facsimile or telecopy or email document is to be re-executed in
original form by the parties who executed the facsimile or telecopy or email
document.  No party may raise the use of a facsimile machine or telecopier
machine or email system as a defense to the enforcement of the Agreement or any
amendment or other document executed in compliance with this Section.


9.12         Governing Language.  This Agreement shall be executed in the
English language. Any translation of this Agreement into a language other than
English shall be for the convenience of the parties only, it being understood
that the English version shall control. In the event of any dispute with regard
to this Agreement and its interpretation, the English language version of this
Agreement shall prevail.


(Balance of Page Intentionally Left Blank – Signature Page Follows)


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, THE PARTIES have executed this Agreement as of the date set
forth in the first paragraph.


PURCHASERS:


_________________________________
Daniel Cohen


_________________________________
Moise Laurent Elkrief
 
__________________________________
[Newco]


HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC.
a Delaware corporation


By: _________________________________
Its: _________________________________
 
 
HOMI Industries Ltd
an Israeli company
 
By: _________________________________
Its: _________________________________
 
 

--------------------------------------------------------------------------------